SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the order of the Board of Immigration Appeals (“BIA”), IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the petition for review is DENIED.
Petitioner Xui Rui Chen (“Chen”) petitions for review of an order of the BIA affirming the decision of an Immigration Judge (“IJ”) ordering her removal to China and denying her applications for asylum, withholding of removal, and CAT relief. This Court reviews the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Jin Hui Gao v. United States Att’y Gen., 400 F.3d 963, 964 (2d Cir.2005) (per curiam); Zhou Yun Zhang v. INS, 386 F.3d 66, 73—79 (2d Cir.2004); Ramsameachire v. Ashcroft, 357 F.3d 169, 178—83 (2d Cir.2004); Secaida-Rosales v. INS, 331 F.3d 297, 306—13 (2d Cir.2003); Diallo v. INS, 232 F.3d 279, 286—88 (2d Cir.2000). We assume the parties’ familiarity with the facts and procedural history of the case.
Upon due consideration, it is ORDERED that the petition for review is hereby DENIED because the IJ’s finding that Chen had failed to meet her burden of proof was supported by substantial evidence. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).